ESCROW AGREEMENT




THIS ESCROW AGREEMENT (“Agreement”) is made as of August 15, 2006 by and between
Broadcast International, Inc. (the “Company”); Yang Lan Studio Ltd.. (“YLS”);
and DLA Piper Rudnick Gray Cary US, LLP (the "Escrow Agent").




WHEREAS, YLS is purchasing from the Company six hundred sixty-six thousand six
hundred sixty-seven (666,667.00) shares of Common Stock of the Company, with
such purchase price of One Million($1,000,000.00) Dollars (the “Funds”) to be
utilized by the Company as part of the money needed by the Company for
acquisitions, working capital and fees; and




WHEREAS, the Company and YLS desire to enter into this Agreement to provide that
(i) the Company and YLS shall provide the executed Transaction Documents (as
defined below) to the Escrow Agent as of the date of this Agreement, (ii) YLS
shall provide the Funds to the Escrow Agent as of the date of this Agreement,
(iii) the Escrow Agent shall thereafter hold the Funds and the Transaction
Documents pending the closing or the issuance of  Stock in accordance with the
terms and provisions of the  Stock Purchase Agreement by and between the Company
and YLS (iv) the Escrow Agent shall either release the Funds to the Company upon
the satisfaction of the items listed in Sections 3.2 of the  Stock Purchase
Agreement of this Agreement or the Escrow Agent shall return the Funds to YLS
upon the failure of Company, YLS and Escrow Agent to receive the confirmation of
receipt by the Transfer Agent of instructions for the issuance of  Stock, and
(v) the Escrow Agent shall either release to the Company and YLS the fully
executed Transaction Documents in the event the Escrow Agent provides the Funds
to the Company, or the Escrow Agent shall destroy the Transaction Documents in
the event the Escrow Agent returns the Funds to YLS.




NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:







ARTICLE 1




TERMS OF THE ESCROW




1.1

The parties hereby agree to have the Peter Astiz of Piper Rudnick Gray Cary US
of act as Escrow Agent whereby the Escrow Agent shall receive the Funds in
escrow and distribute the same as set forth in this Agreement.  Any capitalized
terms not defined herein shall have the meaning ascribed to them in the  Stock
Purchase Agreement, dated an even date herewith between the Company and YLS (the
“ Stock Purchase Agreement”), and the documents related thereto, with this
Agreement being an exhibit to such  Stock Purchase Agreement.  The various
documents and instruments to be delivered to the Escrow Agent and thereby to the
parties in order to close the transaction are set forth in Section 3.2 and 3.3
of the





--------------------------------------------------------------------------------

Purchase Agreement (collectively, the “Transaction Documents”).  The Escrow
Agent hereby acknowledges that it is familiar with the terms and provisions of
the Purchase Agreement.




1.2

Upon the execution of this Agreement, the Company and YLS shall deliver the
executed Transaction Documents to the Escrow Agent as of the date of this
Agreement and YLS shall submit a wire or check in the amount of the Funds to the
Escrow Agent.  The Escrow Agent shall thereafter hold the Funds and the
Transaction Documents until the first to occur of (a) such time that the Escrow
Agent has received written instructions from YLS to release the funds from
Escrow to the Company or (b) Outside Date.  Upon receipt of written instructions
from YLS to release the funds from Escrow to the Company, the Escrow Agent shall
deliver signed counterparts of the Transaction Documents to YLS and the Company
and disburse the Funds to the Company.  If confirmation of the Transfer
Instruction is not delivered by August 31st, 2006, upon delivery thereon or
thereafter to the Escrow Agent of written notice from YLS, the Escrow Agent
shall immediately return the Funds and the Transaction Documents signed by YLS
to YLS and return to the Company the Transaction Documents signed by the
Company.




1.3

Upon the completion by the Escrow Agent of its obligations under Section 1.2,
this Agreement shall terminate and the Escrow Agent shall have no further
liability hereunder.




1.4

This Agreement may be altered or amended only with the written consent of all of
the parties hereto.  In the event the Company or YLS attempts to change this
Agreement in a manner, which, in the Escrow Agent’s discretion, shall be
undesirable, the Escrow Agent may resign as Escrow Agent by notifying the
Company and YLS in writing.  In the case of the Escrow Agent’s resignation, the
only duty of the Escrow Agent, until receipt of a joint written notice from the
Company and YLS (the “Transfer Instructions”) that a successor escrow agent has
been appointed, shall be to hold and preserve the Funds and the Transaction
Documents that are in its possession.  Upon receipt by the Escrow Agent of said
notice from the Company and YLS of the appointment of a successor escrow agent,
the name of a successor escrow account and a direction to transfer the Funds to
such successor escrow account to be thereafter held by such successor escrow
agent, the Escrow Agent shall promptly thereafter transfer the Funds and deliver
the Transaction Documents to said successor escrow agent.  Immediately after
said transfer of the Funds and delivery of the Transaction Documents to said
successor escrow agent, the Escrow Agent shall furnish the Company and YLS with
proof of such transfer.  The Escrow Agent is authorized to disregard any
notices, requests, instructions or demands received by it from the Company and
YLS after notice of resignation has been given, except only for the Transfer
Instructions.




1.5

The Escrow Agent shall be reimbursed by the Company for any reasonable expenses
incurred in the event there is a conflict between the parties and the Escrow
Agent shall deem it necessary to retain counsel, upon whose advice the Escrow
Agent may rely.  The Escrow Agent shall not be liable for any action taken or
omitted by the Escrow Agent in good faith and in no event shall the Escrow Agent
be liable or responsible except for the Escrow Agent’s own gross negligence or
willful misconduct.  The Escrow Agent has made no representations or warranties
to the Company or YLS in connection with this transaction. The Escrow Agent has
no liability hereunder to either party other than to hold the Funds received





2










--------------------------------------------------------------------------------

from YLS and to deliver the Funds under the terms hereof.  The Company and YLS
each agrees to indemnify and hold harmless the Escrow Agent from and with
respect to any suits, claims, actions or liabilities arising in any way out of
this transaction, including the obligation to defend any legal action brought
which in any way arises out of or is related to this Agreement.  The parties
each and all acknowledge and recognize that the Escrow Agent has also served and
shall continue to serve as the legal counsel to the Company and the parties each
and all waive any claim of any conflict of interest as a result thereof.




1.6

The Escrow Agent shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by the Escrow
Agent to be genuine and to have been signed or presented by the proper party or
parties.  The Escrow Agent shall not be personally liable for any act the Escrow
Agent may do or omit to do hereunder as the Escrow Agent while acting in good
faith, and any act done or omitted by the Escrow Agent pursuant to the advice of
the Escrow Agent's attorneys-at-law shall be conclusive evidence of such good
faith.  




1.7

The Escrow Agent is hereby expressly authorized to disregard any and all
warnings or orders given by any of the parties hereto or by any other person or
corporation, excepting only the Transfer Instructions, the termination notice of
YLS provided for in Section 1.2 above and/or orders or process of courts of law
and is hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court.  In case the Escrow Agent obeys or complies with any such
order, judgment or decree, including but not limited to the Transfer
Instructions, then the Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm or corporation by reason of such decree or
orders being subsequently reversed, modified, annulled, set aside, vacated or
found to have been entered without jurisdiction.




1.8

The Escrow Agent shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.




1.9

If the Escrow Agent reasonably requires other or further documents in connection
with this Agreement, the necessary parties hereto shall join in furnishing such
documents.




1.10

It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the Funds and/or the
Transaction Documents held by the Escrow Agent hereunder, the Escrow Agent is
authorized and directed in the Escrow Agent's sole discretion (a) to retain the
Funds and the Transaction Documents in the Escrow Agent's possession, without
liability to anyone, until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (b) to deliver
the Funds and the Transaction Documents held by the Escrow Agent hereunder to a
state or federal court having competent





3










--------------------------------------------------------------------------------

subject matter jurisdiction and located in the District of Columbia in
accordance with the applicable procedure therefor.







ARTICLE 2




MISCELLANEOUS




2.1  

No waiver of any breach of any covenant or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof, or of any other
covenant or provision herein contained.  No extension of time for performance of
any obligation or act shall be deemed any extension of the time for performance
of any other obligation or act.




2.2

This Agreement shall be binding upon and shall inure to the benefit of the
permitted successors and assigns of the parties hereto.




2.3

This Agreement is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter hereof and supersedes
all prior understandings with respect thereto.  This Agreement may not be
modified, changed, supplemented or terminated, nor may any obligations hereunder
be waived, except by written instrument signed by the parties to be charged or
by its agent duly authorized in writing or as otherwise expressly permitted
herein.




2.4

Whenever required by the context of this Agreement, the singular shall include
the plural and masculine shall include the feminine.  This Agreement may be
executed in two or more counterparts, all of which taken together shall
constitute one instrument.  Execution and delivery of this Agreement by exchange
of facsimile copies bearing the facsimile signature of a party shall constitute
a valid and binding execution and delivery of this Agreement by such party.
 Such facsimile copies shall constitute enforceable original documents.




2.5

(a)

This Agreement shall be governed and construed in accordance with the laws of
the State of Utah without regard to any applicable principles of conflicts of
law.




(b)

ANY ACTION OR PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY
RIGHT ARISING OUT OF, THIS AGREEMENT SHALL BE BROUGHT AGAINST ANY OF THE PARTIES
HERETO IN THE APPROPRIATE FEDERAL OR STATE COURT LOCATED IN THE STATE OF UTAH,
WITH EACH PARTY HERETO AGREEING TO SUBJECT MATTER JURISDICTION, PERSONAL
JURISDICTION AND VENUE IN SUCH COURT.  EACH OF THE PARTIES HERETO CONSENTS TO
THIS JURISDICTION PROVISION IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY
OBJECTION TO VENUE LAID THEREIN.  PROCESS IN ANY ACTION OR PROCEEDING REFERRED
TO IN THE PRECEDING SENTENCE MAY BE SERVED ON ANY PARTY HERETO ANYWHERE IN THE
WORLD.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ITS RIGHTS TO TRIAL BY
JURY.





4










--------------------------------------------------------------------------------




2.6

All notices and other communications hereunder shall be in writing (and shall be
deemed given upon receipt) if delivered personally, telecopied (which is
confirmed), mailed by registered or certified mail (return receipt requested),
or delivered by a national overnight delivery service (e.g., Federal Express) to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):




If to the Company, to:




Broadcast International, Inc.,

7050 Union Park Ave.

Suite 600

Salt Lake City Utah 84047

Attn: Rodney Tiede

If to YLS, to:




Yang Lan Studio Ltd.




.#387, Yongjia Road,

Shanghai, 200031, P.R. China







If to the Escrow Agent:




DLA PIPER RUDNICK GRAY CARY US LLP




Attn:  Peter Astiz, Esq.




2.7

By signing this Agreement, the Escrow Agent becomes a party hereto only for the
purpose of this Agreement; the Escrow Agent does not become a party to the
Transaction Documents.




2.8

Each party acknowledges and agrees that this Agreement shall not be deemed
prepared or drafted by any one party.  In the event of any dispute between the
parties concerning this Agreement, the parties agree that any rule of
construction, to the effect that any ambiguity in the language of the Agreement
is to be resolved against the drafting party, shall not apply.




2.9

This Agreement may be executed in counterparts, each one of which will
constitute an original and all of which taken together will constitute one
document.  This Agreement may be executed by delivery of a signed signature page
by fax to the other parties hereto and such fax execution and delivery will be
valid in all respects.







[Signatures appear on the following page]





5










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




ATTEST:  

 Broadcast International, Inc.




   /s/ Rodney Tiede                                     

By   /s/ Reed Benson     

Reed Benson,  Secretary

 Rodney Tiede, Chief Executive Officer













YANG LAN STUDIO LTD.




By:  /s/ Bruno Wu

Name: Bruno Wu, President

Witness: /s/ Chaucey Shey    

 

Chaucey Shey, Witness










ESCROW AGENT:




DLA PIPER RUDNICK GRAY CARY US, LLP










By:__________________________________

     ____________________, Partner





























6








